Citation Nr: 0006603	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-00 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to a disability evaluation in excess of 40 
percent for low back disability from January 26, 1998.  

Entitlement to a disability evaluation in excess of 10 
percent for low back disability from January 13, 1994, to 
January 26, 1998.  

Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder.  

Entitlement to a disability evaluation in excess of 20 
percent for cervical spine disability from May 27, 1997.  

Entitlement to a disability evaluation in excess of 10 
percent for cervical spine disability from January 13, 1994, 
to May 27, 1997.  




REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


INTRODUCTION

The veteran served on active duty from December 1986 to 
December 1992.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in August 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, for additional development.  Following the 
requested development, the RO in continued the evaluations 
previously assigned for the disabilities at issue on this 
appeal.  The matter is now before the Board for final 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected low back disability is manifested 
by severe limitation of motion of the lumbar spine with pain 
and muscle spasm on motion in at least one plane of excursion 
and some mild radiculopathy on the left, but diagnostic 
imaging does not show degenerative changes in the lumbar 
spine.  

3.  From January 13, 1994, to January 26, 1998, the service-
connected low back disability was productive of moderate 
limitation of motion of the lumbar spine, but neither severe 
lumbosacral strain nor severe intervertebral disc syndrome 
was demonstrated.  

4.  Post-traumatic stress disorder is manifested by intrusive 
recollections of his motor vehicle accident in service, 
disturbed sleep, an anxious and depressed mood, some memory 
loss affecting ability to learn new material, ideas of 
reference, fear of driving, massive social avoidance, 
impaired self-confidence and self-esteem, and a feeling of a 
foreshortened future; he has headaches instead of panic 
attacks.  

5.  The service-connected cervical spine disability is 
currently manifested by slight limitation of motion of the 
cervical spine with loss of normal cervical lordosis on X-
rays, paraspinal muscle spasm, intermittent pain and numbness 
in the left upper extremity, but no more than moderate 
manifestations of intervertebral disc syndrome or lumbosacral 
strain are shown.  

6.  Between January 13, 1994, and May 27, 1997, the service-
connected cervical spine disability was manifested by 
moderate limitation of motion, but severe lumbosacral strain 
or severe intervertebral disc syndrome has not been 
demonstrated with respect to the cervical segment of the 
spine.  

7.  The veteran has not shown good cause, such as the 
presence of a complex or controversial medical question, for 
seeking the opinion of an independent medical expert of the 
VA Under Secretary for Health regarding the severity of the 
disabilities at issue on this appeal.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for low back disability from January 26, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.10, 4.40, 4.59, 4.71a, 18, Diagnostic Codes 5292, 5293 
(1999).  

2.  The criteria for a 20 percent evaluation for low back 
disability from January 13, 1994, to January 26, 1998, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.10, 4.40, 4.59, 4.71a, Diagnostic Code 5292 (1999).  

3.  The criteria for a 50 percent evaluation for post-
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1999).  

4.  The criteria for an evaluation in excess of 20 percent 
for cervical spine disability from May 27, 1997, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.10, 4.20, 4.40, 4.59, 4.71a, 18, Diagnostic Codes 5290, 
5293, 5295 (1999).  

5.  The criteria for a 20 percent evaluation for cervical 
spine disability from January 13, 1994, to May 27, 1997, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.10, 4.20, 4.40, 4.59, 4.71a, Diagnostic Code 5290 
(1999).  

6.  The opinion of an independent medical expert or of the 
Under Secretary for Health is not warranted.  38 U.S.C.A. 
§ 7109 (West 1991); 38 C.F.R. §§ 20.901, 20.902 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Background

The Board finds that the veteran's claims for increased 
ratings are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The record shows that the veteran's original claims for 
service connection for back and neck disorders were received 
on January 13, 1994, were continuously prosecuted thereafter, 
and were eventually granted by the Board in a decision dated 
in April 1997.  The initial rating decision that implemented 
the Board's decision was dated later the same month and 
assigned a 10 percent rating for residuals of an injury of 
the low back under Diagnostic Code 5292 and a 10 percent 
rating for residuals of a neck injury under Diagnostic Code 
5290.  Both evaluations were made effective from the date of 
receipt of the original claim for compensation benefits.  The 
veteran disagreed with the evaluations assigned, and 
evaluations were eventually entered granting a 40 percent 
rating for low back disability, effective from January 26, 
1998, and a 20 percent rating effective from May 27, 1997.  

The veteran's initial claim for service connection for post-
traumatic stress disorder was received on May 27, 1997, and 
was continuously prosecuted thereafter.  Service connection 
was established for post-traumatic stress disorder in a 
rating decision dated in May 1998, and a 30 percent rating 
was assigned and made effective from the date of receipt of 
the original claim for service connection.  The veteran 
disagreed with the evaluation assigned.  

The veteran's claims for higher evaluations for low back and 
cervical spine disabilities, and for post-traumatic stress 
disorder, were original claims that were placed in appellate 
status by his disagreement with the initial rating award.  
Furthermore, as held in AB v. Brown, 6 Vet. App. 35, 38 
(1993), "on a claim for an original or an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation. . . . "  The 
distinction between an original rating and a claim for an 
increased rating may be important, however, in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
identifying the underlying notice of disagreement and whether 
VA has issued a statement of the case or supplemental 
statement of the case.  

In these circumstances, the rule in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Pertinent Rating Criteria

Under the rating schedule, slight limitation of motion of the 
cervical segment of the spine warrants a 10 percent 
evaluation; a 20 percent evaluation requires moderate 
limitation of motion; a 30 percent evaluation is warranted 
where severe limitation of motion is shown.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation; a 20 percent 
evaluation requires moderate limitation of motion.  A 40 
percent evaluation is warranted where severe limitation of 
motion is shown.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Under Diagnostic Code 5293, a 10 percent evaluation requires 
mild intervertebral disc syndrome.  A 20 percent evaluation 
is warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation is warranted for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

A 10 percent evaluation for lumbosacral strain under 
Diagnostic Code 5295 requires characteristic pain on motion.  
A 20 percent evaluation is warranted for lumbosacral strain 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestations under different 
diagnoses, are to be avoided.  38 C.F.R. § 4.14.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

With respect to the service-connected post-traumatic stress 
disorder, a 30 percent evaluation under Diagnostic Code 9411 
of the rating schedule contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation under 
Diagnostic Code 9411 contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation under the rating 
criteria contemplates occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation under the rating criteria requires total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (effective November 7, 1996).  



Analysis

A.  Increased rating for low back disability

Service connection was initially established for residuals of 
an injury of the low back and rated 10 percent disabling 
under Diagnostic Code 5292 from the date of receipt of the 
original claim.  In a rating decision dated in September 
1998, however, the service-connected disability was 
reclassified as residuals of a low back injury, with 
radiating pain to both lower extremities, and rated 40 
percent disabling under Diagnostic Code 5292, effective from 
the date of receipt of the attorney-representative's letter 
contesting the evaluation in January 1998.  

As indicated above, under Diagnostic Code 5292 of the rating 
schedule, a 40 percent evaluation is the highest schedular 
evaluation available for limitation of motion of the lumbar 
spine, although limitation of motion is considered in 
evaluating the severity of intervertebral disc syndrome under 
Diagnostic Code 5293.  See VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  A 40 percent evaluation is also the maximum 
schedular rating available under Diagnostic Code 5295 for 
severe lumbosacral strain, which is arguably applicable by 
analogy.  38 C.F.R. § 4.71a, Diagnostic Code 5295; see 
38 C.F.R. § 4.20.  However, diagnostic imaging and clinical 
examinations have resulted in findings consistent with 
lumbosacral strain of a degree less than severe, and 
Diagnostic Code 5295 is therefore without application in 
rating the low back disability.  

Although the service-connected low back disorder may be rated 
by recourse to more than one diagnostic code, the rule 
against pyramiding precludes the use of multiple diagnostic 
codes to artificially inflate the service-connected 
evaluation.  38 C.F.R. § 4.14 (1999).  The diagnostic code is 
applied that best reflects the overall disability picture 
shown for the specific anatomical part involved.  The 
service-connected evaluation is assigned that most accurately 
reflects the degree of functional impairment shown by the 
evidence of record.  The Board is of the opinion that the 40 
percent rating assigned under Diagnostic Code 5292 for severe 
limitation of motion of the lumbar segment of the spine 
accurately reflects the actual degree of functional 
impairment demonstrated in this case.  38 C.F.R. §§ 4.10, 
4.40.  This is especially so in light of the most recent 
orthopedic and neurologic examination findings that show that 
the veteran's range of motion, including with pain and pain 
on flare-ups, is, if anything significantly improved since 
the examination by VA in June 1998.  

On VA neurologic examination in September 1999, the veteran 
had forward flexion of his lumbar spine to 95 degrees, which 
the examiner noted was normal.  Although he had backward 
extension to 20 degrees, his lateroflexion was normal, 
bilaterally.  He had paraspinal muscle spasm the length of 
his spine from his neck to his lumbar region.  He had a 
couple of trigger points on palpation of the paraspinal 
muscles, but he "did not jump out" when the examiner 
touched them; the veteran merely indicated that he would get 
pain at these points of palpation.  

The veteran did not have muscle spasm on a VA orthopedic 
examination conducted about a week later.  However, he walked 
with a very short stride in his gait and with a decrease in 
his lumbar lordosis and in his neck flexion posture.  He had 
some tenderness to palpation of the paraspinous musculature 
in his lower back.  His back appeared very flat in the lumbar 
area, but he had no true spinous tenderness.  The veteran had 
forward flexion of the lumbar spine to 35 degrees before pain 
stopped him.  He had backward extension to 20 degrees before 
pain stopped him.  He had lateroflexion to 20 degrees, 
bilaterally, and rotation to 25 degrees, bilaterally.  X-rays 
of the lumbosacral spine showed Schmorl's node at the L4-5 
vertebral bodies.  A Schmorl's node is an irregular or 
hemispherical bone defect in the upper or lower margin of the 
body of the vertebra.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1143 (28th ed. 1994).  There was no evidence of 
acute fractures, dislocation or degenerative changes.  
Magnetic resonance imaging of the lumbar spine in July 1998 
was reportedly normal.  The pertinent impression was chronic 
musculature strain of the lumbar spine with occasional flares 
that impeded his ability to work in jobs that required 
excessive standing or manual labor.  The examiner was of the 
opinion that the veteran was having back and neck pain that 
more muscular in nature.  

On VA orthopedic examination in June 1998, the veteran 
reported that he had muscle spasm in his back daily.  The 
examiner stated that painful motion was noted on examination.  
The veteran had some difficulty and walked somewhat slowly, 
although he seemed to be in good physical shape overall.  The 
veteran said that he used to work out a lot but that he could 
not do that anymore because his back and neck were so 
uncomfortable.  The back musculature seemed strong, however.  
He did not have any fixed deformity, but he walked slightly 
hunched over because he had a slight abnormality to his 
posture.  Most of his pain was over the posterior neck and 
the upper lumbar spine.  It was reported that the veteran had 
much difficulty in flexing his trunk and only did so to about 
five degrees.  He was very hesitant to flex any further 
because of discomfort.  He had backward extension to five 
degrees; lateroflexion to 10 degrees, bilaterally, with some 
difficulty; and rotation to 25 degrees, bilaterally, without 
difficulty.  The pertinent diagnosis was chronic muscular 
strain of the lumbar spine with occasional episodes of 
radiculopathy in the lower extremities.  Magnetic resonance 
imaging of the lumbar spine performed the following month was 
normal.  

The Board notes that when initially examined by VA for 
compensation purposes in February 1994, the veteran gave a 
history of having been involved in a motor vehicle accident 
while on active duty in April 1990.  He reported that while 
stopped at a red light, he was struck by a vehicle traveling 
at such a high rate of speed that the impact pushed him 
through the intersection.  He had only a vague recollection 
of the accident, and it was unclear whether he actually 
experienced loss of consciousness.  He was apparently treated 
as an outpatient at a private hospital and told to seek 
further treatment from a service facility.  On VA orthopedic 
examination in February 1994, the veteran was observed to 
arise quite slowly when called in from the waiting room and 
to ambulate slowly with a limp to the left leg.  His swinging 
of the arms was more pronounced on the left than the right, 
and when seated in the examination room, the veteran changed 
his position several times during the examination.  The 
musculature of the back was found to be normal, but some 
tenderness was noted to percussion of the lumbosacral area.  
He had forward flexion to about 65 degrees, backward 
extension to a "a near normal" 30 degrees.  He had 
lateroflexion to 35 degrees, bilaterally, which the examiner 
described as "near normal".  He also had rotation to 35 
degrees, bilaterally, which the examiner again described as 
"near normal".  The examiner further remarked that the 
veteran was quite slow to regain his upright position from 
forward flexion and had to use his hands on the anterior 
portion of his legs to regain his upright position.  The 
examiner stated that the veteran "certainly appears to be in 
discomfort upon this attempted movement."  The examiner also 
noted a "large crepitance or popping noise" to the 
lumbosacral spine on rotation.  X-rays of the lumbosacral 
spine, however, were negative.  The diagnosis was history of 
trauma to the cervical and lumbosacral spine with residual 
chronic pain in the lumbosacral spine.  

However, on VA orthopedic examination in July 1995, the 
veteran was found by the examiner to be "highly limited" in 
his forward flexion to 45 degrees.  He had normal backward 
extension to 35 degrees; normal lateroflexion, bilaterally, 
to about 40 degrees; and normal rotation to about 35 degrees.  
There was objective evidence of pain on forward flexion, and 
a large popping sound was again heard on rotation to the left 
and right.  X-rays of the lumbosacral spine were again 
normal.  The diagnosis was chronic lumbosacral spine pain 
secondary to a motor vehicle accident.  

Steven L. Mason, M.D., the veteran's private treating 
orthopedist, reported in January 1996 that the lumbar spine 
showed no significant limitation of motion. 

On VA neurologic examination in August 1997, however, the 
veteran had forward flexion to 40 degrees; backward extension 
to 20 degrees; lateroflexion to 30 degrees, bilaterally; and 
rotation to 30 degrees, bilaterally.  He also complained that 
he experienced sharp pain in his left buttock that had been 
present since the accident in 1990, and he complained of pain 
that radiated down the anterior aspect of the thigh to his 
left knee, which caused him to limp.  An appreciable limp 
when walking was not observed at that time, however.  X-rays 
of the lumbosacral spine were normal, and the pertinent 
diagnosis was history of trauma to the lumbosacral spine with 
residual chronic pain.  

The private treatment reports for the period prior to January 
26, 1998, are essentially similar in their findings or, if 
anything, indicative of somewhat less severe residuals of 
injury to the lumbosacral spine.  It appears, however, that 
throughout the prosecution of his claim prior to January 26, 
1998, the veteran has demonstrated limitation of motion of 
the lumbar spine that has been moderate in degree.  This is 
especially so in view of the fact that the very important 
plane of excursion - forward flexion - has been the most 
severely restricted.  However, the other planes of excursion 
were only slightly limited in their range of motion prior to 
January 26, 1998.  In considering the overall severity of 
impairment, pain on motion, pain on flare-ups, and weakened 
movement, excessive fatigability, incoordination of the 
affected joints must be considered under the principles 
announced in DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
38 C.F.R. §§ 4.40, 4.45.  While the provisions of 38 C.F.R. 
§ 4.40 do not require separate ratings based on pain, the 
Board is obligated to give reasons and bases pertaining to 
that regulation.  Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).  A finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

However, chronic pain of the lumbosacral spine inhibiting the 
range of motion of that segment of the spine has been a 
consistent feature of this aspect of the veteran's appeal.  
When the DeLuca factors are considered, the Board is of the 
opinion that moderate limitation of motion of the lumbosacral 
spine has been demonstrated since the veteran filed his 
initial claim for compensation.  It follows that a 20 percent 
evaluation is warranted for low back disability under 
Diagnostic Code 5292 for the period from January 13, 1994, to 
January 26, 1998.  See 38 C.F.R. § 4.7.  

An evaluation in excess of 40 percent requires a showing of 
pronounced intervertebral disc syndrome.  In order for a 
rating in excess of 20 percent for low back disability to be 
warranted between January 13, 1994, and January 28, 1998, the 
criteria for a 40 percent rating under diagnostic codes 5292, 
5293, or 5295 would have to be equaled or more nearly 
approximated.  In neither case has symptomatology of such 
severity been demonstrated.  

For the period from the receipt of the claim in January 1994 
to January 1998, when the evaluation was increased to 40 
percent, there is no basis for assigning a 40 percent 
evaluation by analogy to lumbosacral strain under Diagnostic 
Code 5295.  Clinical examinations did not show listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, or loss of lateral motion with osteoarthritic 
changes.  There was, moreover, no demonstration that there 
was abnormal mobility of the low back on forced motion.  
Although private X-rays of the lumbar spine were interpreted 
by a private orthopedist in January 1996 as visualizing mild 
disc space narrowing, this was not confirmed by subsequent 
diagnostic imaging.  

Although a compensable evaluation under Diagnostic Code 5003 
and 38 C.F.R. § 4.59 may be assigned where there is painful 
motion with joint or periarticular pathology, a compensable 
evaluation is warranted in these circumstances only where 
there is no actual limitation of motion.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991); see also Hicks v. 
Brown, 8 Vet. App. 417, 421 (1995) (under § 4.59, painful 
motion is considered limited motion even though a range of 
motion may be possible beyond the point when pain sets in).  
The painful motion contemplated by 38 C.F.R. § 4.59 has been 
considered and subsumed in the 40 percent evaluation 
currently assigned and in the 20 percent rating now assigned 
for the period from January 13, 1994, to January 26, 1998.  
See 38 C.F.R. § 4.14.  

The medical reports throughout the prosecution of this claim 
show that the veteran was seen on a recurring basis for 
treatment of his low back.  However, neurologic symptoms 
referable to the low back have been mostly absent throughout 
this period.  The veteran was neurologically intact on VA 
general medical examination in February 1994.  A VA 
neurologic examination in July 1995 was negative for 
symptomatology associated with intervertebral disc syndrome 
in the low back.  When the veteran was examined by Dr. Mason 
in January 1996, his deep tendon reflexes in the lower 
extremities were within normal limits, and there was no 
evidence of radiculitis to the lower extremities.  His 
sensory examination was within normal limits.  Dr. Mason was 
of the opinion that the veteran's lower extremities showed no 
evidence of neurologic deficit.  Although he interpreted X-
rays of the lumbar spine as showing mild disc space 
narrowing, this was not confirmed on subsequent magnetic 
resonance imaging studies.  The pertinent diagnosis entered 
by Dr. Mason in January 1996 was lumbosacral pain disorder.  

On neurologic examination by VA in August 1997, the veteran 
complained of some radiation of pain to the left buttock and 
lower extremity and of severe muscle spasm in his low back, 
but a neurologic disorder was not diagnosed.  It was reported 
that he saw a chiropractor once or twice a week for 
adjustments to improve the pain in his low back, but it was 
further reported that he had never worn a back brace for his 
lower spine.  The record reveals no evidence of surgery for 
any low back disorder.  The record further shows that the 
veteran began work as an assembly line worker on February 1, 
1994, although he later became a computer programmer.  It 
appears, moreover, that he has worked throughout the period 
of the prosecution of his claim.  

In any case, significant neurologic manifestations of low 
back disability are not shown prior to January 26, 1998.  His 
complaints were mostly subjective.  Straight leg raising, 
where elicited, has not been positive.  Diagnostic imaging, 
as mentioned above, did not confirm the presence of any 
significant degenerative changes in the lumbar spine.  
Examinations have been negative for muscle wasting (atrophy), 
reduced motor strength in the lower extremities, sensory 
deficits, bowel or bladder dysfunction, or incoordination or 
ataxia.  Objective examination has indicated some gait 
disturbance, but this has not been significant, at least 
insofar as signifying any severe neurologic dysfunction.  The 
record is essentially negative for evidence of footdrop 
indicative of sciatic neuropathy.  The pertinent diagnosis in 
August 1997 reflected only trauma to the lumbosacral spine 
with residual chronic pain; a neurologic deficit resulting 
from the low back disability was not shown.  X-ray studies of 
the lumbosacral spine were requested but were normal.  

The Board therefore concludes that the criteria for a 40 
percent evaluation under Diagnostic Code 5293 for severe 
intervertebral disc syndrome between January 13, 1994, and 
January 26, 1998, have not been met or more nearly 
approximated.  38 C.F.R. § 4.7.  

An evaluation in excess of 40 percent for low back disability 
from January 26, 1998, is also not warranted, as the symptoms 
of pronounced intervertebral disc syndrome are not shown.  

On VA neurologic examination in September 1999, the veteran 
complained of daily back pain that limited his daily 
activities.  He indicated, however, that shooting pain down 
his left knee was infrequent.  On examination, however, a 
normal gait was observed.  The veteran displayed 5/5 strength 
in the lower extremities, and deep tendon reflexes were 2/4 
throughout.  Plantar responses were downgoing, bilaterally 
(negative Babinski), and his Romberg test was negative.  
Sensory examination with respect to pinprick and position 
sensation was normal.  The examiner noted that magnetic 
resonance imaging of the lumbar spine was normal.  The 
neurologic examiner diagnosed chronic muscle spasm but 
remarked that he did not think the veteran's symptoms were 
due to (nerve) root injury or spinal or bone injury.  

It is interesting to note that on VA examination in June 
1998, the veteran reportedly had muscle spasm in his back 
daily.  He also had some difficulty walking and walked 
somewhat slowly.  However, he seemed to be in good physical 
shape overall.  His pain was mostly over the upper lumbar 
spine, and although he did not have any fixed deformity, he 
walked slightly hunched over because he had a slight 
abnormality to his posture.  His major problem was on forward 
flexion of the lumbar spine, which was severely limited.  
However, the examiner stated that no neurological 
abnormalities were noted on examination.  The pertinent 
diagnosis was chronic muscular strain to the lumbar spine 
with occasional episodes of radiculopathy in the lower 
extremities.  The examiner requested magnetic resonance 
imaging to determine whether any specific disc or spinal 
injury could be visualized.  However, magnetic resonance 
imaging was normal.  

It is reasonably inferable from these findings that the 
veteran's low back problems are primarily of an orthopedic 
nature and that there is only occasional neurologic 
involvement.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1361 (1998) (Board has 
fact-finding authority to assess the quality of the evidence 
before it, including the duty to analyze its credibility and 
probative value, as well as authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).   Although severe limitation of motion of the 
lumbar spine has been found, the neurologic component of the 
low back disability is not sufficiently severe to equal or 
more nearly approximate the criteria necessary for a 60 
percent rating under Diagnostic Code 5293.  Certainly, the 
treatment prescribed for the veteran's low back has been 
conservative, involving mostly rest, medication, and 
chiropractic adjustment.  Surgical intervention has not been 
necessary or recommended.  Despite some gait disturbance, the 
veteran does not seem to require assistive devices in 
walking.  This is not to deny that the veteran has 
significant low back disability; it is only to find that a 
pronounced degree of impairment necessary for the next higher 
evaluation of 60 percent under Diagnostic Code 5293 is not 
equaled or more nearly approximated.  See 38 C.F.R. § 4.7.  

Although the veteran is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Stadin v. Brown, 8 
Vet. App. 280, 284 (1995).  

It follows that an evaluation in excess of 40 percent for low 
back disability from January 26, 1998, is not for 
application.  

B.  Increased rating for post-traumatic stress disorder

A rating decision dated in May 1998 granted service 
connection for post-traumatic stress disorder and assigned a 
30 percent rating, effective from the date of receipt of the 
initial claim for service connection in May 1997.  

Service connection was established for post-traumatic stress 
disorder based on the stressor of the veteran's involvement 
in the motor vehicle accident in service.  The applicable 
criteria for evaluating the service-connected psychiatric 
disorder have been set forth above.  

The record shows that the veteran has recurrent thoughts and 
dreams of being hit from behind by a vehicle, as well as 
hyperreactivity whenever he is driving, which he must do to 
get to work.  As a consequence of the accident, he avoids 
driving whenever he possibly can.  His avoidance of social 
occasions, however, has been attributed, at least in part, to 
his chronic pain syndrome and his difficulty walking.  
Although he is detached physically and emotionally from the 
rest of the world, and has a job where he works primarily 
with a computer instead of people, the computer work has been 
partly a response to orthopedic problems that are more 
manageable in such a setting.  Although he has reportedly 
lost interest in life and outside activities, and has 
difficulty with affective attachment, he has worked at 
several different jobs throughout the course of this appeal.  
Nevertheless, the examiner described his social impairment as 
"massive".  

The record further shows that the veteran has trouble 
sleeping, falling asleep and staying asleep.  He also has 
trouble controlling his anger, and when he does, he gets 
depressed.  He cannot concentrate and is hypervigilant.  
However, on mental status examination, the veteran was 
punctual, alert and cooperative, and dressed appropriately 
and neatly as a middle class or upper middle class person 
would be, according to the examiner.  Although the veteran 
made attempts to be friendly and humorous, the examiner said 
that he clearly was in pain, which appeared to be due to his 
orthopedic problems.  The veteran reported chronic weekly 
headaches that influence his ability to function 
significantly.  He also complained of a daily headache that 
was more of a tension-type headache.  These headaches 
interfered daily in what the veteran was doing.  However, his 
speech was spontaneous and productive.  He reached "goal 
ideas" without difficulty.  His affect, however, was very 
sad.  The veteran used humor to cover it.  His mood was 
depressed.  Although his mood was not suicidal at the time of 
the examination, the veteran indicated that it had been at 
times previously.  Currently, however, the veteran had what 
the examiner described as more of a problem with sadness and 
frustration than with significant impairment of mood itself.  
There was, moreover, no evidence of a thought disorder.  His 
stream of mental activity showed no difficulty with his 
sensorium.  His consciousness was clear, and he exhibited 
good orientation to time, place and person.  His 
concentration ability, however, was markedly reduced by his 
headaches "and also in general."  His memory for recent and 
remote events was intact.  His intelligence was described by 
the examiner as "bright-normal".  His insight and judgment 
were good.  He was capable of managing his own funds.  The 
diagnosis on Axis I was post-traumatic stress disorder.  His 
Global Assessment of Functioning (GAF) on Axis V was 60 to 65 
as a result of his post-traumatic stress disorder.  The GAF 
is a scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)).  

Although the GAF in this case suggests only mild to moderate 
impairment as a result of the service-connected psychiatric 
disorder, the evidence on VA psychiatric examination in 
February 1998 indicates a somewhat more severe degree of 
impairment.  The examination revealed ideas of reference, 
particularly at work, in addition to classic post-traumatic 
stress disorder symptoms, which caused the examiner to remark 
that the veteran was not "absolutely on the paranoid side."  
However, the veteran did not have delusions and did not feel 
persecuted.  The examiner indicated that the veteran's 
headaches caused the veteran a great deal of difficulty 
keeping a job because of poor attendance and indicated that 
the headaches substituted for panic attacks.  Although the 
veteran's memory was mostly intact, he had memory impairment 
"for short-time or new learning ability."  He was also 
depressed and anxious and had impaired sleep.  Moreover, his 
fear of driving made it difficult for the veteran to be 
mobile.  The examiner was also of the opinion that the 
veteran had very low self-confidence, low self-esteem, and a 
feeling of a foreshortened future as a result of the motor 
vehicle accident in service.  He has become a social recluse 
and primarily has headaches instead of panic attacks.  

This case is problematic because the veteran's current 
symptomatology does not neatly fit the criteria for a 50 
percent evaluation, especially in light of the fact that a 
significant portion of his current occupational impairment 
has been attributed to organic disabilities.  On the other 
hand, the headaches have been characterized as a substitute 
for panic attacks and the symptoms of post-traumatic stress 
disorder have significantly affected the veteran's ability to 
drive and hence to work.  In these circumstances, the Board 
will accord the veteran the benefit of the doubt and find 
that the symptoms of his service-connected psychiatric 
disability more nearly approximate the criteria for a 50 
percent rating under Diagnostic Code 9411.  38 U.S.C.A. 
§ 5107(b).  

However, an evaluation in excess of 50 percent is not 
warranted under Diagnostic Code 9411.  Although the veteran 
has experienced some difficulty in adapting to stressful 
circumstances (including work or a worklike setting), this 
has been due in no small part to his organic disabilities, 
not his psychiatric one.  Although he has an inability to 
establish and maintain effective relationships, and 
apparently had some prior suicidal ruminations, he has been 
able to work and has not exhibited symptoms such as 
obsessional rituals that interfere with routine activities; 
intermittently illogical, obscure or irrelevant speech; near-
continuous panic or depression affecting his ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; or neglect of 
his personal appearance and hygiene.  The criteria for a 70 
percent evaluation under Diagnostic Code 9411 are thus not 
shown or more nearly approximated.  See 38 C.F.R. § 4.7.  

Similarly, the current psychiatric symptomatology does not 
demonstrate total occupational and social impairment.  
Although the veteran has ideas of reference, these have not 
resulted in gross impairment of his thought processes or 
communication.  He has been found to be without delusions, 
and there is no evidence any grossly inappropriate behavior.  
Although the veteran has some anger and irritability, he is 
not shown to be a persistent danger to himself or others.  He 
had no current suicidal ideation on recent psychiatric 
examination.  There is no evidence of an intermittent 
inability to perform the activities of daily living, 
including the maintenance of minimal personal hygiene, nor 
has he been shown to be disoriented to time or place.  
Moreover, he has not demonstrated memory loss for names of 
close relatives, his own occupation, or his own name.  The 
criteria for a total schedular evaluation under Diagnostic 
Code 9411 are simply not shown.  

It follows that an evaluation in excess of the 50 percent 
rating granted herein is not warranted.  The evidence is not 
so evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).  

C.  Increased rating for cervical spine disability

The April 1997 rating decision initially evaluated the 
service-connected residuals of a neck injury as 10 percent 
disabling under Diagnostic Code 5290, effective from the date 
of receipt of the original claim for compensation in January 
1994.  However, a rating decision dated in January 1998 
reclassified the disability as residuals of a neck injury 
with radiating pain and numbness to the arms, hands and 
fingers, and assigned a 20 percent evaluation by analogy to 
intervertebral disc syndrome under Diagnostic Code 5293, 
effective from May 27, 1997.  

The medical evidence of record prior to May 27, 1997, shows 
that the veteran sustained what amounted to a whiplash injury 
in the motor vehicle accident in service.  However, when 
examined by VA in February 1994, significant findings 
referable to the cervical spine were not noted.  The veteran 
complained of chronic daily pain, which he treated with 
Excedrin.  Since starting a job recently, he had noticed mid-
back pain with radiculopathy down the right arm and some 
numbness to the distal digits of the right hand, as well as 
to the anterior medial surface of the forearm.  (It was 
reported that the veteran was right handed.)  Orthopedically, 
however, his upper extremities were intact, and he was also 
found to be neurologically intact overall.  X-rays of the 
cervical spine were negative.  On VA orthopedic examination 
at that time, there was some tenderness on percussion of the 
paraspinous area between the shoulder blades.  The pertinent 
diagnosis was history of trauma to the cervical.  

On VA examination of the neck in July 1995, the veteran 
complained of stiffness and soreness of the cervical spine 
and reported that he took non-steroidal medications daily for 
this problem.  He gave a history of left upper extremity pain 
originating in the cervical spine and a history of bilateral 
upper extremity numbness and tingling originating in the 
cervical spine.  On examination, he had forward flexion of 
the cervical spine to about 30 degrees, backward extension to 
30 degrees; right lateroflexion to 30 degrees and left 
lateroflexion to 35 degrees.  The veteran had rotation to 
about 50 degrees, bilaterally.  No deformity or weakness of 
the cervical spine was noted.  X-rays of the cervical spine 
were again normal.  The diagnosis was status post trauma, 
motor vehicle accident, with residual cervical spine pain.  

Dr. Mason stated in February 1996 that he had been treating 
the veteran for a cervical and lumbar pain disorder and that, 
on examination, the veteran had forward flexion of the 
cervical spine to 40 degrees; backward extension to 40 
degrees; lateroflexion to 30 degrees, bilaterally; and 
rotation to 60 degrees, bilaterally.  Dr. Mason said that the 
veteran carried a diagnosis of cervical discogenic pain 
syndrome.  

Private treatment notes from Dr. Mason dated in January and 
February 1996 indicate that the veteran was now unable to 
participate in any sports, which he once enjoyed, due to 
cervical pain syndrome.  It was reported that the veteran 
quantified his neck pain as 8 out of 10 on a regular basis.  
On examination in January 1996, the veteran had multiple 
trigger points throughout the upper back, parascapular region 
and central neck region.  The Spurling maneuver, however, 
showed no evidence of radiculitis of the upper extremities.  
Although there was no evidence of neurologic deficit in the 
upper extremities, he had pain with flexion and extension.  
The range of motion of the cervical spine was limited.  Deep 
tendon reflexes in the upper extremities were within normal 
limits.  Cervical spine X-rays were interpreted as 
visualizing evidence of a cervical spondylolysis and disc 
space narrowing that was most significant at the C5-6 level.  
The veteran had relative loss of the cervical lordosis.  The 
pertinent impressions were cervical discogenic pain syndrome, 
and whiplash-type injury sustained in a motor vehicle 
accident.  Aggressive conservative treatment was instituted, 
including physiotherapy and multiple medications.  When seen 
by Dr. Mason the following month, the veteran had not yet 
instituted physical therapy but indicated that medication had 
given him significant anti-inflammatory effect and pain 
relief.  Chiropractic manipulation was also recommended.  

John F. Klinginsmith, D.C., reported in April 1996 that he 
had seen the veteran initially in February 1996 and that the 
veteran had forward flexion of the cervical spine to 35 
degrees with pain at that time.  He had backward extension to 
30 degrees with pain; lateroflexion to 30 degrees with pain, 
bilaterally; and rotation to 50 degrees with pain, 
bilaterally.  The initial course of treatment, which included 
the thoracic and lumbar spine, was three manipulations a week 
for three weeks; two a week for two weeks; and then one a 
week.  In a statement dated in March 1997, Dr. Klinginsmith 
stated that the veteran continued to receive treatment once a 
week.  He said that the veteran had daily pain and that his 
condition was chronic.  He would get manipulations at least 
once a week for six months, once every two weeks for a year, 
and once a month for life thereafter.  The range of motion of 
the cervical spine was unchanged from the initial visit.  

The Board is of the opinion that the evidence prior to May 
27, 1997, demonstrates that the veteran had moderate 
limitation of cervical spine motion as a result of his 
service-connected neck disorder.  Under Diagnostic Code of 
5290 of the rating schedule, motion restricted to a moderate 
degree warrants a 20 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  Although this was first 
definitively demonstrated some time after the veteran filed 
his original compensation claim, the Board will accord him 
the benefit of the doubt and find that the restriction of the 
range of motion of his cervical spine more nearly 
approximated moderate severity at the time he filed his claim 
on January 13, 1994.  

However, severe limitation of cervical spine motion is not 
demonstrated at any time during the prosecution of this 
claim, even when the DeLuca factors are considered.  Although 
there is some evidence of cervical spondylolysis, a showing 
of severe lumbosacral strain or severe intervertebral disc 
syndrome is not shown or more nearly approximated if the 
cervical spine disability were rated by analogy to either 
those diagnoses.  See 38 C.F.R. §§ 4.20, 4.71a, diagnostic 
codes 5293, 5295.  

On VA orthopedic examination in September 1999, the veteran 
could flex and touch his chin to his chest.  He had backward 
extension to 35 degrees and rotation to 55 degrees.  He had a 
negative Spurling maneuver.  He had a normal sensory 
examination of his upper extremities and exhibited good 
strength in those extremities.  His cervical spine was 
essentially nontenure on examination.  It was reported that 
magnetic resonance imaging in July 1998 showed a normal 
cervical spine.  The pertinent diagnosis was chronic 
musculature strain of the cervical spine with occasional 
flares, but the examiner was of the opinion that there was no 
indication on clinical examination of disc herniation or 
fracture.  He felt that the neck pain was more muscular in 
nature.  Moreover, electromyographic and nerve conduction 
velocity (EMG/NCV) studies in August 1997 were interpreted as 
consistent with asymptomatic carpal tunnel syndrome on the 
right.  There was no evidence of compression neuropathy at 
the elbow.  Carpal tunnel syndrome is a complex of symptoms 
resulting from compression of the median nerve in the carpal 
tunnel, with pain and burning or tingling paresthesias in the 
fingers and hand, sometimes extending to the elbow.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1626 (28th ed. 
1994).  

Although the service-connected disability includes radiating 
pain to the arms, hands and fingers, the evidence indicates 
that any current neurologic deficits of the upper extremity 
are partly attributable to pathology not associated with the 
service-connected cervical spine disability.  The service-
connected evaluation may not be predicated on symptoms not 
resulting from the service-connected disability.  See 38 
C.F.R. § 4.14.  There must be evidence of severe recurring 
attacks of intervertebral disc syndrome with only 
intermittent relief to warrant a 40 percent evaluation under 
Diagnostic Code 5293.  The evidence, including the most 
recent orthopedic findings, strongly indicates that the 
cervical spine disability is primarily muscular in nature.  
This in turn suggests that a rating by analogy to lumbosacral 
strain under Diagnostic Code 5295 might be appropriate.  
However, the symptoms necessary for a 40 percent rating by 
analogy under that diagnostic code simply are not 
demonstrated.  There is, for example, no showing that the 
cervical spine exhibits marked limitation on forward bending, 
listing of the whole cervical spine to the opposite side, or 
loss of lateral motion with osteoarthritic changes.  Despite 
some disc space narrowing and degenerative changes suggested 
by private X-rays in January 1996, the fact remains that such 
pathology was not visualized on subsequent X-rays or on 
magnetic resonance imaging in July 1998.  There is, moreover, 
no showing of abnormal mobility on forced motion of the 
cervical spine.  Indeed, the current neck pathology seems to 
most closely track the criteria for a 20 percent rating under 
Diagnostic Code 5295, which involves muscle spasm on extreme 
forward bending of the spine.  See 38 C.F.R. § 4.7.  

Here, as in the case of the low back, the provisions of 
38 C.F.R. § 4.59 are without application because a 
compensable limitation of motion of the cervical spine has 
been shown on repeated clinical examinations.  See 
Lichtenfels v. Derwinski, 1 Vet. App. at 488; Hicks v. Brown, 
8 Vet. App. at 421.  The painful motion contemplated by 
38 C.F.R. § 4.59 has been considered and subsumed in the 20 
percent evaluation assigned for cervical spine disability 
both before and after May 27, 1997.  See 38 C.F.R. § 4.14.  

There is no question that the veteran sustained significant 
cervical spine disability as a result of the motor vehicle 
accident in service.  However, the current residuals of the 
neck injury then sustained do not result in symptoms 
sufficiently severe to warrant a rating higher than 20 
percent, either before or after May 27, 1997.  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

Request for an Advisory or Independent
Medical Opinion

The attorney-representative in September 1998 requested an 
advisory or independent medical opinion because of the 
alleged inadequacy of the examinations provided by VA.  
Subsequent VA examinations were of course provided.  The 
Board notes that the provisions of 38 U.S.C.A. § 7109 permit 
the Board to refer a matter for a medical opinion upon a 
showing of good cause, such as the identification of a 
complex or controversial medical or legal issue involved in 
the appeal under consideration.  The Board has the 
discretionary authority to request an opinion from an 
independent medical expert outside VA or to seek an opinion 
from the Chief Medical Director (now the Under Secretary for 
Health) when such medical expertise is needed for an 
equitable disposition of an appeal.  38 C.F.R. § 20.901.  
However, the Board is of the opinion that good cause has not 
been demonstrated to seek such an opinion.  As indicated, the 
objection lodged by the attorney-representative has been 
addressed by the provision of subsequent VA examinations.  
However, the Board is of the opinion that complex or 
controversial medical questions are not in any case presented 
by this appeal.  The issues before the Board involve solely 
the current severity for rating purposes of the service-
connected disabilities, not the origin or etiology of those 
disabilities.  In the latter case, a cogent opinion can be 
elicited based on the record alone, but in the former case, 
the veteran must normally be examined.  To properly gauge the 
severity of a service-connected disorder, it is usually 
necessary to elicit complaints, history, and signs and 
symptoms through clinical examination.  Neither the Under 
Secretary for Health nor an independent medical expert is in 
a position to actually examine a claimant.  The request for 
an advisory or independent medical opinion must therefore be 
denied.  


ORDER

An evaluation in excess of 40 percent for low back disability 
from January 26, 1998, is denied.  

A 20 percent evaluation for low back disability from January 
13, 1994, to January 26, 1998, is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  

A 50 percent evaluation for post-traumatic stress disorder is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  

An evaluation in excess of 20 percent for cervical spine 
disability from May 27, 1997, is denied.  

A 20 percent evaluation for cervical spine disability from 
January 13, 1994, to May 27, 1997, is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

